DETAILED ACTION
Claims 1-18 and 36-48 are pending in the present application (claims 19-35 are canceled).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 08/17/2022 is acknowledged.
Non-elected claims 19-35 are canceled (see claim set of record 08/17/2022).
Regarding newly added claims 36-48:
Applicant has elected Group I (see Remarks of record 08/17/2022).
Claims 36-48 (newly added) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups IV and V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.

The new groups are as follows:
I. Claims 1-18, drawn to a temperature sensor having a nanoporous cladding layer, classified in at least G01K11/32.
IV. Claims 36-41, drawn to a temperature sensor having a multiple layer cladding, classified in at least G02B6/4433.
V. Claim 42-48, drawn to a system measuring temperature using at least a spectrometer, classified in at least G01J3/0218.

The inventions are independent or distinct, each from the other because:
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design (Invention I has a nanoporous cladding layer while Invention VI has two alumina layers and an air gap).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design (Invention I has a nanoporous cladding layer while Invention V has a refractory housing and a spectrometer).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design (Invention IV has two alumina layers and an air gap while Invention V has a refractory housing and a spectrometer).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the separate inventions as described above will require searching different classifications, separate electronic resources, employing different search queries, and a different field of search for each. Specifically, the separate inventions will require a search in in the CPC sub classifications detailed above (least G01K11/32for Invention I, at least G02B6/4433 for Invention IV and at least G01J3/0218 for Invention V) since as a result of these separate classifications the separate inventions have obtained separate status in the art. 
Additionally, a variety of textual differences (relating to at least the nanoporous cladding limitations for Group I, at least the multiple layers of alumina cladding and air gap limitations of Group IV and at least the spectrometer limitation of Group V) will need to be searched in appropriate databases corresponding to the differences in the Groups as described above. As such a serious search burden is indicated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Xia et al. (US 20100247026; hereinafter Xia).

Regarding claim 1, Xia teaches that a temperature sensor ([0028]; see also [0026] and abstract) comprising:
a sapphire optical fiber (32 – core; [0029]; see fig. 2; [0030] “the core of the cable, is a sapphire fiber material”); and
a nanoporous (38 are “nanopores” [0029]) cladding layer (at least 36; [0029] “circumferential surface 36 of the optical fiber sensing cable”) covering at least a portion of the sapphire optical fiber ([0029] “surface 36 of the optical fiber sensing cable is provided with nanopores 38 to form a nanoporous cladding”; see at least fig. 2).

Regarding claim 2, Xia teaches that the nanoporous cladding layer comprises a refractory material ([0029] teaches at least alumina as a layer of the cladding; see also [0049]).

Regarding claim 3, Xia teaches that the refractory material is a ceramic material ([0029] teaches at least alumina as a layer of the cladding; see also [0049]).

Regarding claim 4, Xia teaches that the ceramic material comprises alumina ([0029] teaches at least alumina as a layer of the cladding; see also [0049]).

Regarding claim 5, Xia teaches that the ceramic material is selected from the group consisting of: SiO2, TiO2, ZnO2, and ZrO2 (see at least [0049] teaching at least silicon dioxide as cladding).

Regarding claim 8, Xia teaches that the nanoporous cladding layer comprises a thickness of at least 2 micrometers ([0034] teaches the nanoporous cladding layer may be about 5 microns).

Regarding claim 9, Xia teaches that the nanoporous cladding layer comprises a thickness equal to or less than 8 micrometers ([0034] teaches the nanoporous cladding layer may be 5 about microns).

Regarding claim 13, Xia teaches that the sapphire optical fiber comprises a diameter of 400 micrometers to 500 micrometers ([0031] – table 1 – 425 microns is a “Fiber core diameter”).

Regarding claim 14, Xia teaches that the sapphire optical fiber comprises a diameter of 425 micrometers ([0031] – table 1 is “Sapphire fiber material properties” – 425 microns is a “Fiber core diameter”).

Regarding claim 15, Xia teaches a refractory housing (140; see fig. 10; see also claim 13 and 14) covering at least a portion of the nanoporous cladding layer (see fig. 10 showing such covering).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 20100247026; hereinafter Xia) in view of Chen et al. (“Review and perspective: Sapphire optical fiber cladding development for harsh environment sensing” – OCT 2017; of record 05/17/2021; hereinafter Chen).

Regarding claim 6, Xia lacks direct and specific teaching that a refractive index of the sapphire fiber is less than a refractive index of the nanoporous cladding layer.
However, Chen teaches a sapphire fiber (p.12, ¶ under heading “D.” -- refractive index of ~1.77) with a ZrO2 cladding (p.12, ¶ under heading “D.” -- refractive index of ~2.15-2.23).
Official Notice is taken that the refractive index of ZrO2 is ~2.15-2.23 and the refractive index of sapphire is ~1.77 which is less than that of ZrO2.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Xia with the specific knowledge of using a cladding where the refractive index of the sapphire fiber is less than that of the cladding of Chen. This is because such a cladding enhances the tensile strength of the fiber (see p.12, ¶ under heading “D.” of Chen). This is important in order to provide a robust structure to an end user.

Regarding claim 10, Xia lacks direct and specific teaching that the nanoporous cladding layer comprises a porosity of at least 25% of a total volume of the nanoporous cladding layer.
However, Chen teaches a porous cladding for a sapphire fiber having a porosity of 50% (p.13, second column, lines 7-10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Xia with the specific knowledge of using the cladding having a porosity of 50% of Chen. This is because such a cladding enhances the durability of the fiber (see at least abstract of Chen). This is important in order to provide a robust structure to an end user.

Regarding claim 11, Xia lacks direct and specific teaching that the nanoporous cladding layer comprises a porosity of at least 28% of the total volume of the nanoporous cladding layer.
However, Chen teaches a porous cladding for a sapphire fiber having a porosity of 50% (p.13, second column, lines 7-10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Xia with the specific knowledge of using the cladding having a porosity of 50% of Chen. This is because such a cladding enhances the durability of the fiber (see at least abstract of Chen). This is important in order to provide a robust structure to an end user.

Regarding claim 12, Xia lacks direct and specific teaching that the nanoporous cladding layer comprises a porosity of at least 30% of the total volume of the nanoporous cladding layer.
However, Chen teaches a porous cladding for a sapphire fiber having a porosity of 50% (p.13, second column, lines 7-10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Xia with the specific knowledge of using the cladding having a porosity of 50% of Chen. This is because such a cladding enhances the durability of the fiber (see at least abstract of Chen). This is important in order to provide a robust structure to an end user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 20100247026; hereinafter Xia) in view of Liu et al. (“Growth of well-arrayed ZnO nanorods on thinned silica fiber and application for humidity sensing” – AUG 2012; of record 05/17/2021; hereinafter Liu).

Regarding claim 7, Xia lacks direct and specific teaching that the nanoporous cladding layer comprises nanorods.
However, Liu teaches nanorods (abstract; title) for optical fiber cladding (p.19405, under “1. Introduction” heading) in novel optical sensing application (p.19405, lines 19-23).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Xia with the specific knowledge of using the nanorods for cladding fibers in optical sensing of Liu. This is because such nanorods allows for providing a favorable sensing application cladding (see p.19405, under “1. Introduction” heading of Liu). This is important in order to provide a cladding with a large surface to volume area (see p.19405, under “1. Introduction” heading of Liu).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 20100247026; hereinafter Xia) in view of Goda (US 20150377710).

Regarding claim 16, Xia teaches that the sapphire optical fiber is configured to collect a plurality of readings of a temperature ([0028] “the detector system 26 may be configured to measure various parameters in the environment 12. Examples of such parameters include temperatures”).
Xia does not directly and specifically state that the temperature readings are of molten steel over a period of time.
However, Goda teaches a sapphire ([0010]) optical fiber ([0007-10]) for “for repeated and continuous measurement of molten metals throughout metal manufacturing processes” ([0007]) where the metal may be steel (see at least [0036] and [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Xia with the specific knowledge of using the continuous measurement of molten steel of Goda. This is because it is known that “a sapphire fiber may be used for high-temperature steel melts” ([0042] of Goda). This is important in order to control a process (see at least [0037] of Goda and [0055] of Xia) such as steel melting.

Regarding claim 17, Xia lacks direct and specific teaching that the temperature of the molten steel is 1540°C to 1750°C.
However, Goda teaches that the temperature of the molten steel is 1540°C to 1750°C ([0036] “in some steel manufacturing processes, a melt may be raised to a temperature of about 1650° C”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Xia with the specific knowledge of using the continuous measurement of molten steel at around 1650C of Goda. This is because it is known that “a sapphire fiber may be used for high-temperature steel melts” ([0042] of Goda). This is important in order to control a process (see at least [0037] of Goda and [0055] of Xia) such as steel melting at the temperatures of known melted steel.

Regarding claim 18, Xia and Goda lack direct and specific teaching that the period of time is at least 10 minutes.
However, Goda teaches that the measurements may be “for repeated and continuous measurement of molten metals throughout metal manufacturing processes” ([0007]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the measurement throughout a metal manufacturing process of Goda with a period of time at least 10 minutes.  This is because one of ordinary skill in the art of metal manufacturing would have expected a period of time at least 10 minutes to be one of several straightforward ways of allowing such continuous measurements to be taken for processes lasting over 10 minutes because metal manufacturing processes may require over ten minutes and such monitoring over the process duration benefits control of the process (see at least [0037] of Goda). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855